                                           Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 1 of 12




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6       GENERAL STAR INDEMNITY                           Case No. 20-cv-03210-TSH
                                           COMPANY,
                                   7
                                                        Plaintiff,                          ORDER DENYING MOTION FOR
                                   8                                                        JUDGMENT ON THE PLEADINGS
                                                 v.
                                   9                                                        Re: Dkt. No. 71
                                           FIRST AMERICAN TITLE INSURANCE
                                  10       COMPANY OF NAPA, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13                                         I.     INTRODUCTION
                                  14          Defendant and Counter-Defendant Michael Venuta moves for judgment on the pleadings

                                  15   pursuant to Federal Rule of Civil Procedure 12(c) as to Defendant and Counter-Claimant First

                                  16   American Title Insurance Company’s unjust enrichment claim against him. ECF No. 71. First

                                  17   American filed an Opposition (ECF No. 75)1 and Venuta filed a Reply (ECF No. 77). The Court

                                  18   finds this matter suitable for disposition without oral argument and VACATES the March 18,

                                  19   2021 hearing. See Civ. L.R. 7-1(b). Having considered the parties’ arguments and the relevant

                                  20   legal authority, the Court DENIES Venuta’s motion for the following reasons.

                                  21                                          II.   BACKGROUND
                                  22          In February 2005 Venuta borrowed $1.3 million from Downey Savings and Loan secured

                                  23   by a deed of trust against the real property located at 589 Trancas Street, Unit C, Napa, California

                                  24   (the “Trancas Property”). First Am. Countercl. ¶¶ 12, 77, ECF No. 21. The Downey deed of trust

                                  25

                                  26   1
                                         As part of its opposition, First American requests the Court take judicial notice of Venuta’s
                                  27   January 22, 2018 Complaint filed in the Napa County Superior Court, Case No. 18CV000095,
                                       against First American Title Company of Napa, Lisa Mini, and In The Vines, LLC. As the Court
                                  28   has not considered Venuta’s Superior Court complaint as part of this order, First American’s
                                       request is denied as moot.
                                          Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 2 of 12




                                   1   was in first position. Id. In 2007 Venuta conveyed his interest in the Trancas Property to

                                   2   Defendant Lisa Mini, subject to the Downey Bank loan and deed of trust. Id. ¶ 79. However,

                                   3   Venuta did not assign the Downey Bank loan to Mini and it remained in his name. Id.

                                   4          In August 2015 Mini conveyed title to the Trancas Property to her company In The Vines,

                                   5   LLC, of which Mini was the sole member and manager. Id. ¶¶ 67, 80. In September 2015

                                   6   Downey Bank assigned the promissory note and deed of trust for Venuta’s loan to US Bank, and

                                   7   an assignment of the promissory note and deed of trust was recorded. Id. ¶ 77.

                                   8          In or around August 2017, In The Vines entered into an agreement to sell the Trancas

                                   9   Property to Benjamin Pham and Patricia Evangelista for approximately $2 million. Id. ¶ 82.

                                  10   Defendant First American Title Company of Napa (“FA Napa”) handled the escrow and issued a

                                  11   First American owner’s policy of title insurance in favor of Pham and Evangelista. Id. ¶ 88. FA

                                  12   Napa also issued a First American lender’s policy of title insurance in favor of their lender, JP
Northern District of California
 United States District Court




                                  13   Morgan Chase Bank. Id. Neither policy excepted the US Bank deed of trust from coverage. Id. ¶

                                  14   89. FA Napa was an insured under Plaintiff General Star Indemnity Company’s Miscellaneous

                                  15   Professional Liability Insurance Policy No. IJA324715A. Compl. ¶ 27, ECF No. 1.

                                  16          FA Napa did not pay off the US Bank loan during escrow, and the US Bank deed of trust

                                  17   remained a lien on the Trancas Property. First Am. Countercl. ¶ 91. Instead, FA Napa mistakenly

                                  18   sent to Mini/In The Vines about $674,813.66 of the sales proceeds that should have been used to

                                  19   pay off the US Bank loan. Id. ¶ 92. Mini/In The Vines have refused to either return the

                                  20   misdirected funds or to use them to pay off the US Bank loan. Id. ¶¶ 94-95.

                                  21          After US Bank initiated non-judicial foreclosure on the Trancas Property based on its deed

                                  22   of trust, Pham and Evangelista tendered a claim to First American under their owner’s policy of

                                  23   title insurance. Id. ¶¶ 72, 130. First American investigated their claim and paid US Bank the

                                  24   remaining $674,813.66 obligation. Id. ¶¶ 130, 134.

                                  25          On May 11, 2020, General Star filed a complaint for declaratory relief, bringing claims

                                  26   against First American, FA Napa, Venuta, Mini and In The Vines to determine the parties’ rights

                                  27   and obligations under the insurance policy issued by General Star to FA Napa. Compl. ¶ 1.

                                  28          On July 20, 2020, First American filed counterclaims against General Star, FA Napa, Mini,
                                                                                         2
                                          Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 3 of 12




                                   1   In The Vines, and Venuta. It brings one claim against Venuta for unjust enrichment and seeks to

                                   2   recover from Venuta “at least” $674,813.66, alleging he was the obligor on the US Bank loan and

                                   3   “was legally obligated to make the payments on the US Bank loan, irrespective of whether Venuta

                                   4   had conveyed title to the Trancas Property to Mini, and irrespective of whether Mini might have

                                   5   made payments on the US Bank loan even though Mini was neither the borrower nor the obligor.”

                                   6   First Am. Countercl. ¶¶ 168-76. First American claims its “payment de facto relieved Venuta of

                                   7   an obligation he otherwise [would] have been legally required to pay.” First Am. Countercl. ¶

                                   8   174.

                                   9          Venuta filed the present motion on February 10, 2021.

                                  10                                       III.   LEGAL STANDARD
                                  11          “After the pleadings are closed—but early enough not to delay trial—a party may move for

                                  12   judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is properly
Northern District of California
 United States District Court




                                  13   granted when, accepting all factual allegations in the complaint as true, there is no issue of

                                  14   material fact in dispute, and the moving party is entitled to judgment as a matter of law.” Chavez

                                  15   v. United States, 683 F.3d 1102, 1108 (9th Cir. 2012) (brackets and internal quotation marks

                                  16   omitted). Like a motion to dismiss under Rule 12(b)(6), a motion under Rule 12(c) challenges the

                                  17   legal sufficiency of the claims asserted in the complaint. Id. Indeed, a Rule 12(c) motion is

                                  18   “functionally identical” to a Rule 12(b)(6) motion, and courts apply the “same standard.” Dworkin

                                  19   v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (explaining that the “principal

                                  20   difference” between Rule 12(b)(6) and Rule 12(c) “is the timing of filing”); see also Cafasso, U.S.

                                  21   ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011).

                                  22          Judgment on the pleadings should thus be entered when a complaint does not plead

                                  23   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  24   550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

                                  25   content that allows the court to draw the reasonable inference that the defendant is liable for the

                                  26   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is

                                  27   not akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

                                  28   has acted unlawfully.” Id. (internal quotation marks omitted). For purposes of ruling on a Rule
                                                                                          3
                                            Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 4 of 12




                                   1   12(c) motion, the Court “accept[s] factual allegations in the complaint as true and construe[s] the

                                   2   pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire &

                                   3   Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).

                                   4           A district court generally may not consider materials outside the pleadings in deciding a

                                   5   motion under Rule 12(c), and if such materials are presented and not excluded, the motion must be

                                   6   treated as a motion for summary judgment under Rule 56. See Fed. R. Civ. P. 12(d). A district

                                   7   court may, however, consider the following materials without converting a Rule 12(c) motion to a

                                   8   Rule 56 motion: “(1) exhibits to the nonmoving party’s pleading, (2) documents that are referred

                                   9   to in the non-moving party’s pleading, or (3) facts that are included in materials that can be

                                  10   judicially noticed.” Yang v. Dar Al-Handash Consultants, 250 F. App’x 771, 772 (9th Cir. 2007).

                                  11                                           IV.    DISCUSSION
                                  12           Venuta moves for judgment on the pleadings on three grounds: (1) First American was
Northern District of California
 United States District Court




                                  13   contractually obligated to pay off the missed US Bank mortgage, and it may not seek restitution

                                  14   from him as a third person who incidentally benefitted from First American’s performance of its

                                  15   own duty; (2) First American never conferred a benefit upon him because the US Bank mortgage

                                  16   was in first position and US Bank was therefore required to pursue the secured real estate first

                                  17   rather than seek a deficiency judgment on the promissory note executed by Venuta; and (3)

                                  18   Venuta never had legal exposure because US Bank initiated a nonjudicial foreclosure, thus

                                  19   foregoing the possibility of a deficiency judgment. Mot. at 2-3.

                                  20   A.      Unjust Enrichment
                                  21           In California, a claim for unjust enrichment is an equitable cause of action with restitution

                                  22   as a remedy.2 1617 Westcliff LLC v. Wells Fargo Bank N.A., 686 F. App’x 411, 415 n.5 (9th Cir.

                                  23
                                       2
                                  24     While there is some disagreement as to whether California recognizes a stand-alone claim for
                                       unjust enrichment, other courts in this District have held that “a claim for unjust enrichment can
                                  25   properly be understood as one for restitution, which is recognized under California law.” Leghorn
                                       v. Wells Fargo Bank, N.A., 950 F. Supp. 2d 1093, 1121-22 (N.D. Cal. 2013); see also Reyes v.
                                  26   Wells Fargo Bank, N.A., 2011 WL 30759, at *18 & n.7 (N.D. Cal. Jan. 3, 2011) (noting that “even
                                       if there is disagreement as to whether there is a claim for ‘restitution,’ the disagreement turns in
                                  27   large part on the label that is attached to the claim on which restitution is sought; while some
                                       courts refer to claims for ‘restitution,’ others label these claims according to the underlying theory
                                  28   attached to the claim. Whatever the label, the task for this Court is to determine whether Plaintiffs
                                       have stated a claim in support of their request for restitution.”).
                                                                                            4
                                          Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 5 of 12




                                   1   2017). The elements of a claim of unjust enrichment are (1) receipt of a benefit and (2) unjust

                                   2   retention of the benefit at the expense of another. Ghirardo v. Antonioli, 14 Cal. 4th 39, 51

                                   3   (1996); Lectrodryer v. Seoulbank, 11 Cal. App. 4th 723, 726 (2000).

                                   4          As to the first element, Venuta received a benefit from its payment of the US Bank loan,

                                   5   which extinguished $674,813.66 in personal debt. “The term ‘benefit’ ‘denotes any form of

                                   6   advantage.’” Ghirardo, 14 Cal. 4th at 51. “Thus, a benefit is conferred not only when one adds to

                                   7   the property of another, but also when one saves the other from expense or loss.” Id. (holding that

                                   8   an unjust enrichment claim allowed property sellers to recoup a sum they paid on underlying

                                   9   promissory note but inadvertently undercalculated amount owed by buyers). In other words, for a

                                  10   benefit to be conferred, it is “not essential that money be paid directly to the recipient by the party

                                  11   seeking restitution.” Cal. Fed. Bank v. Matreyek, 8 Cal. App. 4th 125, 132 (1992).

                                  12          As to the second element, “the mere fact a person benefits another is not of itself sufficient
Northern District of California
 United States District Court




                                  13   to require the other to make restitution therefor. The recipient of the benefit is liable only if the

                                  14   circumstances are such that, as between the two persons, it is unjust for the recipient to retain it.”

                                  15   Id. at 131 (citing Restatement (First) of Restitution N § 1 cmt. c). Still, a plaintiff need not

                                  16   establish bad faith on the part of the defendant, so long as the recipient of the funds was not

                                  17   entitled to the funds. Lectrodryer, 11 Cal. App. 4th at 726. Here, First American alleges it is

                                  18   unjust for Venuta to retain the benefit at its expense because he could have taken steps to remove

                                  19   himself from the US Bank loan but instead conveyed the Trancas Property to Mini subject to the

                                  20   US Bank loan/deed of trust without the lender’s consent and without assigning the loan

                                  21   obligations. Venuta then failed to pay the US Bank loan when it became due on Mini/In the

                                  22   Vines’ 2017 sale of the Trancas Property. After First American paid US Bank $674,813.66 to

                                  23   prevent the foreclosure sale and cure the title defect, First American’s payment extinguished

                                  24   Venuta’s $674,813.66 obligation on the US Bank loan as if Venuta has paid it off himself,

                                  25   providing him with a windfall in the form of the extinguishing $674,813.66 in personal debt.

                                  26   Taking these facts as true, the Court finds First American pleads enough facts to state a claim to

                                  27   relief that is plausible on its face. Though Venuta was not the sole cause of First American’s loss,

                                  28   that is not relevant for the imposition of unjust enrichment liability. What is important is that as
                                                                                          5
                                            Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 6 of 12




                                   1   between First American and Venuta, it is unjust for Venuta to retain the benefit conferred upon

                                   2   him by First American. See Cal. Fed. Bank, 8 Cal. App. 4th at 131; Leghorn v. Wells Fargo Bank,

                                   3   N.A., 950 F. Supp. 2d 1093, 1122 (N.D. Cal. 2013) (allowing restitution claims to proceed against

                                   4   defendants with whom the plaintiffs had no contract, finding they adequately pled that defendants

                                   5   unjustly received and retained a benefit from plaintiffs in the form of the insurance premiums

                                   6   plaintiffs paid); First Nationwide Savings v. Perry, 11 Cal. App. 4th 1657, 1664 (1992) (holding

                                   7   that a cause of action for unjust enrichment can be stated if the defendant knew, or should have

                                   8   known, that the deed of trust was mistakenly reconveyed and that it was not entitled to all the

                                   9   proceeds of the sale, reasoning that restitution may be required when the person benefiting from

                                  10   another’s mistake knew about the mistake and the circumstances surrounding the unjust

                                  11   enrichment).

                                  12   B.      Whether Venuta is Liable for Unjust Enrichment Given First American’s Obligation
Northern District of California
 United States District Court




                                               to Prevent a Loss to Pham/Evangelista
                                  13

                                  14           Venuta argues that First American cannot seek restitution from him because it was

                                  15   contractually obligated to pay off the US Bank loan. Mot. at 5. Contrary to Venuta’s assertion,

                                  16   the Court is unaware of a general rule that where a party makes a payment or incurs an expense

                                  17   due to a legal obligation, that party is precluded from claiming unjust enrichment from a defendant

                                  18   who received a material benefit through that payment. The cases on which Venuta relies are

                                  19   distinguishable. In Dinosaur Development, Inc. v. White, after plaintiff Dinosaur Development

                                  20   submitted a plan to construct three single-family residences on its property and construct a road

                                  21   onto its property, defendants Elma and Lewis White demanded and received approval from the

                                  22   government agency reviewing the plan requiring that Dinosaur ensure access to the road for their

                                  23   property. 216 Cal. App.3d 1310, 1313-14 (1989). Dinosaur brought an action for restitution,

                                  24   seeking recovery of the increased value of the Whites’ property and the cost of construction. Id. at

                                  25   1314. The court concluded that no restitution was warranted, finding that “the mere fact that a

                                  26   person benefits another is not of itself sufficient to require the other to make restitution therefor.”

                                  27   Id. at 1315 (quoting Restatement (First) of Restitution N § 1 cmt. c (“Thus, one who improves his

                                  28   own land ordinarily benefits his neighbors to some extent, and one who makes a gift or voluntarily
                                                                                          6
                                           Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 7 of 12




                                   1   pays money which he knows he does not owe confers a benefit; in neither case is he entitled to

                                   2   restitution”)); see also id. at 1319 (“[W]ithin the limits of the police power some uncompensated

                                   3   hardships must be borne by individuals as the price of living in a modern enlightened and

                                   4   progressive community”). Dinosaur, therefore, stands for the proposition that there are many

                                   5   expenses that must be incurred that are not compensable through restitution even if they benefit

                                   6   another. It did not involve facts where, as here, the defendant’s own default or breach of a legal

                                   7   obligation created (in whole or part) the facts that forced the plaintiff to make the payment giving

                                   8   the defendant the windfall/unjust enrichment. First American was required to pay US Bank the

                                   9   $674,813.66 balance owed by Venuta in part because he conveyed the Trancas Property to Mini

                                  10   without transferring the loan obligations, after which he did not pay the loan when In the Vines

                                  11   sold the Trancas Property, resulting in a default. In other words, based on First American’s

                                  12   allegations, Venuta did not fortuitously benefit from First American repayment of the US Bank
Northern District of California
 United States District Court




                                  13   loan – he in part caused the loss by not repaying his own loan when it became due.3

                                  14          Venuta also cites Major-Blakeney Corp. v. Jenkins, noting the court there stated: “The

                                  15   expenditures made and obligations paid were done exclusively in furtherance of plaintiff’s own

                                  16   interest and to discharge commitments for which it alone was responsible.” 121 Cal. App. 2d 325,

                                  17   340-41 (1953). The plaintiff/developer in Major-Blakeney Corp. claimed unjust enrichment

                                  18   against an adjacent landowner, whose land benefitted from improvements the plaintiff made for its

                                  19   development. Id. at 331, 338-39. Importantly, the defendant had not caused the plaintiff to make

                                  20   those improvements and had not agreed to participate in the costs. The court held that the plaintiff

                                  21   was not entitled to unjust enrichment/restitution if the defendant’s property received an incidental

                                  22   benefit from the improvements plaintiff paid for pursuant to its own private development plans.

                                  23   Id. at 340-41. Even beyond these distinguishing facts, the language in Major-Blakeney Corp. that

                                  24   Venuta quotes does not apply here: the $674,813.66 obligation that First American paid was not to

                                  25

                                  26   3
                                         Venuta also cites PSM Holdings Corp. v. National Farm Financial Corp., 743 F. Supp. 2d 1136
                                  27   (C.D. Cal. 2010) because it is a district court decision that cited Dinosaur Development with
                                       approval. Mot. at 6. But Venuta does not explain how PSM Holdings Corp. applies here – and it
                                  28   does not. If anything, the district court’s summary of the Dinosaur Development decision further
                                       illustrates how that case is not analogous and thus does not support Venuta’s motion.
                                                                                          7
                                            Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 8 of 12




                                   1   “discharge commitments for which [First American] alone was responsible.” Venuta was

                                   2   responsible for paying the loan, and his non-payment was a cause of First American needing to

                                   3   pay the US Bank loan.

                                   4           Venuta’s argument also ignores that First American’s repayment of the US Bank loan –

                                   5   under its contractual obligation to Pham/Evangelista – subrogated First American to

                                   6   Pham/Evangelista’s rights. See Hodge v. Kirkpatrick Dev., Inc., 130 Cal. App. 4th 540, 548

                                   7   (2005) (“Under the doctrine of subrogation, when an insurer pays money to its insured for a loss

                                   8   caused by a third party, the insurer succeeds to its insured’s rights against the third party in the

                                   9   amount the insurer paid.”). First American, therefore, “steps in to the shoes of its insured,”

                                  10   Pham/Evangelista. Id. Had Pham/Evangelista either repaid the loan themselves in order to avoid

                                  11   foreclosure or lost their home to foreclosure, they would have had claims for relief against Venuta,

                                  12   including for unjust enrichment.
Northern District of California
 United States District Court




                                  13   C.      California’s Statutory Scheme Governing Recovery of Real Estate Secured Debt
                                  14           Venuta argues that his lender, US Bank, could not have recovered a money judgment

                                  15   against him personally because the Trancas Property securing the loan was worth far more than

                                  16   the debt he owed. Mot. at 6-7. He cites California’s “one form of action” and “security first”

                                  17   rules for the proposition that US Bank was required to first seek recovery for the debt against the

                                  18   security before seeking the shortfall, or the “deficiency,” from the borrower. Id. The result,

                                  19   according to Venuta, is that he would never have had liability for a personal money judgment if

                                  20   US Bank proceeded with foreclosure, and First American therefore did not confer a benefit upon

                                  21   him by repaying the US Bank loan. Id. Venuta further asserts that because California prohibits

                                  22   money judgments for the shortfall (or “deficiency”) remaining on real estate secured loans after

                                  23   non-judicial foreclosure sales of real property security, he would never have been personally liable

                                  24   for a money judgment because US Bank had initiated non-judicial foreclosure proceedings on the

                                  25   Trancas Property. Id. at 7-8. Again, Venuta argues that this means First American’s repayment of

                                  26   the US Bank loan conferred no benefit on him. Id. at 8.

                                  27           Enforcement of a real estate secured loan in California is limited to “one form of action,”

                                  28   meaning a lender may only pursue one action in enforcing such a debt. Cal. Civ. Proc. Code §
                                                                                          8
                                          Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 9 of 12




                                   1   726(a). Section 726(a) further specifies that the lender must look first to the security by way of

                                   2   foreclosure when enforcing debt. Id. In this way, California law mandates that the lender only

                                   3   bring one action to recover a real estate secured debt, and that “action” is the sale of the real

                                   4   property by way of foreclosure, applying the sale proceeds to repay the debt.

                                   5           A “deficiency” is the shortfall, or balance, left on a real estate secured loan after the real

                                   6   property security has been sold by way of foreclosure. See First Nationwide Savings, 11 Cal.

                                   7   App. 4th at 1664. Real estate secured lenders in California are prohibited from recovering

                                   8   deficiency judgments against borrowers after the real property security is sold at a “non-judicial”

                                   9   foreclosure sale (i.e., a trustee’s sale authorized by the power of sale provisions contained in most

                                  10   deeds of trust):

                                  11                      Except as provided in subdivision (b), no deficiency shall be owed or
                                                          collected, and no deficiency judgment shall be rendered for a
                                  12                      deficiency on a note secured by a deed of trust or mortgage on real
Northern District of California
 United States District Court




                                                          property or an estate for years therein executed in any case in which
                                  13                      the real property or estate for years therein has been sold by the
                                                          mortgagee or trustee under power of sale contained in the mortgage
                                  14                      or deed of trust.
                                  15   Cal. Civ. Proc. Code § 580d(a) (emphasis added).

                                  16           If a lender seeks a money judgment against the borrower without first foreclosing on the

                                  17   real property security, then the borrower/defendant may use section 726(a) as either an affirmative

                                  18   defense or as a sanction. Sec. Pac. Nat. Bank v. Wozab, 51 Cal. 3d 991, 997 (1990) (“section 726

                                  19   is susceptible of a dual application — it may be interposed by the debtor as an affirmative defense

                                  20   or it may become operative as a sanction.”). By raising section 726(a) as an affirmative defense,

                                  21   the debtor forces the lender to initiate foreclosure proceedings before seeking its monetary

                                  22   judgment. If, however, the borrower/defendant does not raise section 726(a) as an affirmative

                                  23   defense, the lender may pursue the borrower for the debt. In re DiSalvo, 221 B.R. 769, 774

                                  24   (B.A.P. 9th Cir. 1998), vacated in part, appeal dismissed in part, 219 F.3d 1035 (9th Cir. 2000).

                                  25   If the lender elects the remedy of monetary judgment against the borrower, the borrower may

                                  26   thereafter raise section 726(a) as a sanction. If the sanction is triggered, the lender is said to have

                                  27   lost its security. Walker v. Cmty. Bank, 10 Cal. 3d 729, 734–36 (1974); James v. PCS Ginning

                                  28   Co., 276 Cal. App. 2d 19, 22 (1969) (“Since there can be but one form of action, under section
                                                                                           9
                                         Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 10 of 12




                                   1   726, the courts have established that where a creditor elects to obtain a personal money judgment

                                   2   rather than enforce his mortgage, the effect of the election is to waive the right to foreclose on his

                                   3   security.”). The lender is thereby left with only its judgment against the borrower to recover the

                                   4   debt and may not foreclose on the real property security. Id.

                                   5          A lender who initiates an action against the borrower does not elect his remedy prior to

                                   6   judgment and may amend his complaint to include a cause of action for judicial foreclosure (or

                                   7   initiate non-judicial foreclosure proceedings) any time before it elects its remedy. Kirkpatrick v.

                                   8   Westamerica Bank, 65 Cal. App. 4th 982, 990 (1998). Similarly, the prohibition against

                                   9   deficiency judgments is not effective until the completion of the non-judicial foreclosure (i.e.,

                                  10   trustee’s) sale of the real property security. Cal. Civ. Proc. Code § 580d(a). Any time prior to the

                                  11   sale, the lender may decide to proceed by way of action against the borrower for money judgment

                                  12   (subject to the borrower’s election of section 726(a) as an affirmative defense or sanction) or
Northern District of California
 United States District Court




                                  13   judicial foreclosure (after which a deficiency judgment is permitted subject to statutory

                                  14   constraints).

                                  15          Here, Venuta asserts that even if First American had not repaid the US Bank loan, he

                                  16   would have been relieved of any personal liability for repayment under California law. As a

                                  17   threshold matter, Venuta’s argument appears to be hypothetical. Under the facts as alleged, US

                                  18   Bank did not conduct a trustee’s sale (i.e., non-judicial foreclosure sale), because after Venuta

                                  19   defaulted and declined to repay the loan himself, and US Bank took initial steps toward

                                  20   foreclosure, First American paid off the loan to save the Trancas Property from foreclosure. US

                                  21   Bank could have taken different actions in pursuing its security and/or Venuta, and Venuta would

                                  22   have had defenses to raise to those actions. US Bank completing a non-judicial foreclosure sale

                                  23   on its deed of trust was one just potential outcome. Moreover, First American was not the secured

                                  24   lender and is not asserting the rights of the lender. Rather, as discussed above, First American has

                                  25   stepped into Pham/Evangelista’s shoes, pursuant to its right of subrogation. Had

                                  26   Pham/Evangelista either repaid the US Bank loan or lost their home to foreclosure due to Venuta’s

                                  27   non-payment, they would have had claims against Venuta, including for unjust enrichment. First

                                  28   American now seeks to enforce Pham/Evangelista’s rights under those claims.
                                                                                         10
                                         Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 11 of 12




                                   1          Further, while section 726(a) requires the lender on a real estate secured loan to seek

                                   2   repayment of the debt by foreclosure on the real property, the lender may, nonetheless, seek

                                   3   recovery from the borrower, so long as the lender accepts the consequences of that action, to wit,

                                   4   loss of its security. Sec. Pac. Nat. Bank, 51 Cal.3d at 997. Thus, a lender such as US Bank is free

                                   5   to pursue a money judgment from the borrower on a loan secured by a deed of trust, accepting the

                                   6   consequence that it will lose the ability to foreclose on the real property security once a money

                                   7   judgment is entered against the borrower. Id.

                                   8          Even accepting Venuta’s hypothetical, his argument takes too narrow a view of the

                                   9   “benefit” conferred by the extinguishment of his debt. If US Bank were unable to recover the loan

                                  10   funds directly from Venuta, the fact that Venuta was no longer obligated on a $675,000 loan and

                                  11   had no consequences for his non-payment and default was inherently a “benefit.” See, e.g.

                                  12   Ghirardo, 14 Cal. 4th at 51; Cal. Fed. Bank, 8 Cal. App. 4th at 132 (in terms of an unjust
Northern District of California
 United States District Court




                                  13   enrichment claim, “benefit” means any form of advantage, and is not limited to money paid to the

                                  14   recipient by the party seeking restitution). While the value of any such benefit is a matter for

                                  15   proof at the time of trial, First American need not prove its claims at this stage.

                                  16          Finally, because “unjust enrichment claim[s] [are] based upon equitable principles,” the

                                  17   California Court of Appeal has held that the legislative scheme limiting recovery on real estate

                                  18   secured debts is not a bar to claims for unjust enrichment. In First Nationwide Saving, the court

                                  19   held that although a secured lender might have been precluded from seeking a deficiency

                                  20   judgment against a property owner if it had pursued non-judicial foreclosure on its deed of trust,

                                  21   that lender could still allege an unjust enrichment claim against an owner who had a received a

                                  22   windfall because the senior lender’s deed of trust mistakenly had been reconveyed. 11 Cal. App.

                                  23   4th at 1664-69. First Nationwide had a first priority deed of trust securing a mortgage loan.

                                  24   Lender Sunrise Trust made a loan secured by a second priority deed of trust on the same real

                                  25   property. Sunrise Trust later held a trustee’s sale under its deed of trust and took title subject to

                                  26   First Nationwide’s senior deed of trust. Id. After Sunrise Trust took title, the trustee on First

                                  27   Nationwide’s deed of trust mistakenly reconveyed the deed of trust. Sunrise Trust then sold the

                                  28   property to new purchasers and kept all the sale proceeds without paying off the First Nationwide
                                                                                         11
                                         Case 3:20-cv-03210-TSH Document 78 Filed 03/10/21 Page 12 of 12




                                   1   loan. Id. First Nationwide sued Sunrise Trust, including for unjust enrichment. Id. at 1661-62.

                                   2   Sunrise Trust brought a demurrer to the complaint, which the trial court sustained without leave to

                                   3   amend. Id. at 1662. The appellate court reversed, reasoning that “permitting recovery for unjust

                                   4   enrichment and recovering a deficiency judgment are not the same,” and the policy reasons for

                                   5   requiring lenders to pursue the “security first” was not applicable to the circumstances of that case.

                                   6   Id. at 1664-65. The court further reasoned that under California law “an unjust enrichment claim

                                   7   is based upon equitable principles. These equitable principles may outweigh the reasons for

                                   8   prohibiting deficiency judgments.” Id. at 1665. It then concluded that First Nationwide could

                                   9   state a claim for unjust enrichment if it alleged that Sunrise Trust had knowledge that First

                                  10   Nationwide’s deed of trust was mistakenly conveyed (which knowledge was probable) and that

                                  11   Sunrise Trust was not entitled to all of the sale proceeds. Id. at 1669-70. The court thus rejected

                                  12   Sunrise Trust’s argument that unjust enrichment is per se precluded where the plaintiff might have
Northern District of California
 United States District Court




                                  13   been barred from pursuing a debtor individually under California’s statutory scheme limiting a

                                  14   secured lender’s remedies against a borrower. Id. at 1669 (“Sunrise stresses that unjust

                                  15   enrichment recovery would be contrary to secured transactions law and restitution law. As we

                                  16   have already explained, this is incorrect.”).

                                  17          In sum, the Court finds that First American has stated facts sufficient to state a claim

                                  18   against Venuta for unjust enrichment as a matter of law and California’s laws governing recovery

                                  19   of real estate secured debt also do not save him from liability.

                                  20                                           V.      CONCLUSION
                                  21          For the reasons stated above, the Court DENIES Venuta’s motion for judgment on the

                                  22   pleadings.

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: March 10, 2021

                                  26
                                                                                                     THOMAS S. HIXSON
                                  27                                                                 United States Magistrate Judge
                                  28
                                                                                         12
